Citation Nr: 0617177	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-36 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for central vein 
occlusion left eye 20/70, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from April 1979 to April 1982.  
He also had 3 years, 6 months, and 10 days of prior active 
service.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by a history 
consistent with diastolic blood pressure predominantly in 
excess of 100 or more that is continuously controlled by 
medication; systolic and/or diastolic pressures necessary for 
a higher rating has not been shown.

2.  The veteran's central vein occlusion left eye 20/70 is 
not productive of more than some decrease in his visual 
acuity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2005).

2.  The criteria for a rating in excess for central vein 
occlusion left eye 20/70 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 
6006, 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the guidelines established in the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA).  In this regard, the record 
reflects that the veteran has been advised on multiple 
occasions of the evidence needed to substantiate his claims 
for increased ratings.

First, prior to the April 2003 rating decision that 
originally denied the claims, the veteran was provided with a 
September 2002 letter that identified the evidence that the 
Department of Veterans Affairs (VA) would obtain for the 
veteran and the evidence that the veteran should provide.

The April 2003 rating action and November 2003 statement of 
the case then denied the claims, noting that the evidence was 
not sufficient to warrant increased ratings pursuant to the 
applicable rating criteria.

A December 2003 letter to the veteran from the regional 
office (RO) then specifically advised the veteran of the 
evidence necessary to substantiate a claim for increased 
rating and again notified the veteran of the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thereafter, following the receipt of additional evidence, an 
October 2004 supplemental statement of the case advised the 
veteran that the evidence still did not warrant an increased 
rating as to either claim.  In fact, the veteran was advised 
that recent VA examination of the eyes revealed improved left 
eye visual acuity.

Although the December 2003 VCAA notice letter came after the 
original rating decision that denied the claims in April 
2003, and did not specifically request that the appellant 
provide any evidence in his possession that pertains to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.

A review of the history of the veteran's hypertension shows 
that the veteran was originally granted service connection 
for hypertension and assigned a 10 percent rating in 1982, 
effective from April 1982.  The 10 percent rating for 
hypertension was later continued in February 2000, the RO 
finding that recent VA examination did not warrant an 
increased rating.

The veteran's central vein occlusion left eye 20/70 was 
originally granted service connection and assigned a 10 
percent rating in the February 2000 rating decision, 
effective from April 1999.  

The RO assigned the rating pursuant to then-recent findings 
of acuity of the left eye at 20/70 when matched with right 
acuity of 20/20 under Diagnostic Code 6079.  The Board agrees 
with the RO's assignment of the original 10 percent rating on 
this basis, as the medical finding of central retinal vein 
occlusion is analogous to retinitis under 38 C.F.R. § 4.84a, 
Diagnostic Code 6006, which is to be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during active pathology.  

VA outpatient records for the period of June to September 
2002 reflect that in June 2002, there was a blood pressure 
reading of 167/118.  Prior to diagnostic examination the 
following day, there was a reading of 175/114.

In July 2002, there was a blood pressure reading of 138/96.  
Optometric examination in July 2002 revealed visual acuity of 
20/25 on the right and 20/60 on the left.  The assessment 
included decreased visual acuity secondary to branch retinal 
vein occlusion on the left by history.  In September 2002, a 
progress note reflects that the veteran was advised to walk-
in as his hypertension was severe and he stopped taking 
medication for the previous 2 days.  

VA hypertension examination in November 2002 revealed blood 
pressure sitting of 145/87, lying 159/96, and standing, 
163/112.  His pain was rated at 3 and the veteran reported 
that his medications were switched due to ankle edema.  
Echocardiogram revealed a left ventricular ejection fraction 
of 65 percent.  The diagnosis included history of coronary 
artery disease with ejection fraction of 65 percent and 
hypertension with history of retinal vein occlusion with 
inadequately-controlled blood pressure.

VA eye examination in November 2002 revealed that past eye 
examinations were reviewed in conjunction with this 
examination.  The examiner noted that the vision in the left 
eye was 20/70 at the time of original VA examination, and 
that color blindness in the left eye was now reportedly 
worse.  The history of central retinal vein occlusion was 
also noted.  Physical examination revealed that visual acuity 
on the right uncorrected was 20/100 near and 20/20 far.  
Right eye corrected was 20/20 near and 20/20- far.  Left eye 
uncorrected was 20/200 near and 20/50 far.  Left eye 
corrected was 20/40 near and far.  Visual fields done in 
November 2002 were noted to be so incongruent, the examiner 
was unable to evaluate any specific sectors.  There were just 
scattered defects all over the visual field bilaterally.  The 
examiner also noted that an examination in 2000 revealed 
acuity of 20/20 on the left.  In June 2001, acuity on the 
left was 20/40.  The examiner noted that the veteran had 
minor lens changes, cholesterol in the cornea, and 
conjunctival hypertrophy, all consistent with the aging 
process.  A posterior vitreous detachment in the left eye was 
not found to be significant.  Color vision revealed results 
that were the same bilaterally, and no color deficiency was 
noted.  The diagnosis was that there was no shift in color 
vision or visual acuity, and that the vision currently was 
better than the 20/70 that was noted for the veteran at the 
time he filed his original claim.  The VA examiner stated 
that without any doubt, there appeared to be no worsening of 
the veteran's condition, which appeared stable and without 
degradation in vision or increased pathology.

VA records from December 2002 reflect blood pressure of 
145/88.  Blood pressure readings in January 2003 were 134/77 
and 151/98.  

March 2003 VA optometric examination revealed visual acuity 
of 20/25 and 20/50 on the right, and 20/60 and 20/40 on the 
left.  The assessment included ocular hypertension versus 
glaucoma-suspect field defect suggests glaucoma, and color 
problem associated with medications.

VA records from June 2003 reflect an impression of stable 
hypertension and blood pressure of 130/81.  

In December 2003, there was an impression of stable 
hypertension and a blood pressure reading of 133/89.  In 
January 2004, blood pressure was 134/74.

VA hypertension examination in September 2004 revealed that 
the veteran reported his hypertension was producing side 
effects of swelling in the feet and occasional dizziness.  
The side effects were reportedly from his medications.  Blood 
pressure at this time was 187/97 [sitting], 158/100, lying, 
and 157/98, standing.  The assessment was hypertension with 
mild to moderate impairment.

VA eye examination in September 2004 revealed that the 
veteran continued to complain of floaters.  Visual acuity 
uncorrected on the right was less than 20/200 near and 20/20 
far.  Right eye corrected was 20/20 near and far.  Left eye 
uncorrected was less than 20/200 near and 20/40 far.  Left 
eye corrected was 20/40 near and 20/30 far.  Visual field 
studies were conducted but invalidated due to false 
negatives.  More specifically, half of the fields reported as 
not seen, were seen by the veteran on retest.  Therefore, it 
was the examiner's opinion that there was no visual field 
loss of any significance.  The examiner also noted the cause 
of vein occlusion, indicating that normally, there was 
recovery instead of worsening.  The eye would find some way 
to work around the clot by adding additional vessels or 
finding another pathway to perfuse the tissue in that area.  
The examiner noted that visual acuity in the right eye was 
20/20 and on the left, 20/30.  After noting that vision on 
the left in November 2000 was 20/25, the examiner believed 
that the veteran's vision on the left could be corrected to 
20/25 to 20/30.  

The examiner noted that a minor detachment of the retina was 
not caused by hypertension.  He again noted that the visual 
field studies were inconclusive and that there was no 
consistent pattern that he could attribute to the central 
retinal vein occlusion.  The examiner also stated that 
glaucoma was not secondary to or caused by the veteran's 
hypertension.  In closing, the examiner stated that he did 
not feel, based on the natural history of vein occlusion, 
that the veteran had digressed; in fact, he had improved from 
all indicators that the examiner had been able to review in 
the records.


II.  Rating Criteria and Analysis

Hypertension

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication.  A 20 percent evaluation is assignable for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is assignable for diastolic pressure predominantly 120 or 
more.  A 60 percent evaluation is assignable for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).

The Board has carefully reviewed the medical evidence dated 
since approximately June 2002, and while the record does 
contain diastolic readings in June 2002 of 167/118, and 
readings of 175/114 and 163/112 in November 2002, it also 
indicates many blood pressure readings that were not at 110 
or more, and that the veteran's hypertension for the most 
part has been adequately controlled by medication.  In 
addition, at no point since June 2002 has the veteran's 
hypertension been manifested by systolic pressure 
predominantly 200 or more.  

Accordingly, as the evidence is consistent with a history of 
diastolic blood pressure predominantly in excess of 100 or 
more that is continuously controlled by medication and 
against systolic and/or diastolic pressures necessary for a 
higher rating, the Board finds that the veteran's claim for a 
rating in excess of 10 percent for hypertension must be 
denied.  


Central Vein Occlusion Left Eye 20/70

The Board has reviewed the medical evidence relating to the 
veteran's central vein occlusion of the left eye 20/70 during 
the relevant time period on appeal and notes that at best, 
any decrease in left eye visual acuity equates to a 10 
percent rating under Diagnostic Code 6079.

The Board has also considered whether there is any additional 
pathology identified as related to the veteran's central vein 
occlusion left eye 20/70 that would warrant a higher rating 
under Diagnostic Code 6006, but finds that a preponderance of 
the evidence is against a finding that the veteran's central 
vein occlusion left eye 20/70 is manifested by symptoms 
consistent with the type of impairment of visual acuity, 
field loss, pain, rest-requirements, or episodic incapacity 
necessary for a higher rating under these Diagnostic Codes.

In addition, the November 2002 VA examiner concluded that 
there was no shift in color vision or visual acuity as a 
result of the veteran's service-connected left eye 
disability, and that the vision currently was better than the 
20/70 at the time he filed his original claim.  This examiner 
also stated that without any doubt, there appeared to be no 
worsening of the veteran's condition, which appeared stable 
and without degradation in his vision or increased pathology.  

Moreover, the September 2004 VA examiner specifically noted 
that a minor detachment of the retina was not caused by 
hypertension, that the visual field studies were inconclusive 
and that there was no consistent pattern that he could 
attribute to the central retinal vein occlusion, that the 
veteran's glaucoma was not secondary to or caused by the 
veteran's hypertension, and that based on the natural history 
of vein occlusion, the veteran had not digressed; in fact, he 
had improved.

Consequently, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is also against 
entitlement to a rating in excess of 10 percent for central 
vein occlusion left eye 20/70.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for central 
vein occlusion left eye 20/70 is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


